Citation Nr: 1631280	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  16-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right trigeminal neuralgia of the fifth cranial nerve.

(The issue of entitlement to service connection for a gastrointestinal disorder is addressed in a separate decision under a separate docket number).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.  He was in Vietnam from July 1970 to July 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from the September 2013 RO rating decision.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, the Board initially granted service connection for right trigeminal neuralgia of the fifth cranial nerve in the September 2013 decision.  The RO implemented this grant and assigned a 10 percent disability rating effective November 25, 2002.  See September 2013 rating decision.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in February 2016.  The Veteran filed a substantive appeal in March 2016, but did not request a hearing.  Accordingly, this issue is properly before the Board for consideration.


FINDINGSOF FACT

The evidence of record demonstrates that the Veteran's right trigeminal neuralgia is manifested by moderate incomplete paralysis of the fifth cranial nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right trigeminal neuralgia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Codes 8205, 8405 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for neuralgia, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist, the Board notes that the Veteran's service treatment records, post-service treatment records, his statements, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his claim October 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When taken together, the Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated.    
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 
38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the pendency of the appeal, VA has assigned the Veteran's right trigeminal nerve neuralgia a 10 percent rating under Diagnostic Code 8405.  38 C.F.R. 
§ 4.124a.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale as paralysis of the identified nerve, with a maximum rating equal to moderate, incomplete paralysis of the nerve.  The only exception is for tic douloureux, which, under Diagnostic Code 8405, may be rated in accordance with its severity, up to complete paralysis of the affected nerve.  38 C.F.R. §§ 4.124, 4.124a (2015). 
Diagnostic Code 8205 provides the rating criteria for paralysis of the fifth (trigeminal) cranial nerve, and, therefore, neuralgia (Diagnostic Code 8405) of that nerve.  The rating is to be dependent on the relative degree of sensory manifestation or motor loss.  A 10 percent rating is to be assigned for incomplete, moderate paralysis; a 30 percent rating is to be assigned for incomplete, severe paralysis, and a maximum 50 percent rating is to be assigned for complete paralysis.  38 C.F.R. 
§ 4.124a.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Rating Analysis 

The Veteran maintains that he has severe pain in his head and face as a result of his right trigeminal neuralgia disability.  The Veteran has also reported having headaches and vertigo; however, the Veteran is already service-connected for these disabilities, and those ratings are not currently on appeal; as such, the Board will not address the severity of the Veteran's headaches or vertigo at this time.  The Board also notes that the Veteran has been in receipt of a 100 percent disability rating for the entire rating period on appeal due to his service-connected PTSD disability. 

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right trigeminal neuralgia disability is not warranted.  

The evidence includes an August 2010 VA examination conducted pursuant to the Veteran's claim for service connection for migraine headaches.  The evaluation reflects the Veteran's history of having had symptoms such as headaches, shakiness, vertigo, hearing voices, and smelling smoke ever since the lightning strike.  Nerve conduction studies were within normal limits.  

In an October 2015 VA cranial nerve examination, the examiner noted that the claims file had been reviewed and the Veteran was interviewed and examined.  A diagnosis of right trigeminal neuralgia of the right fifth cranial nerve was noted.  During the evaluation, the Veteran reported that, since being struck by lightning in 1969, the right side of his face hurt all the time.  He also reported severe pain of the upper face, eye, and/or forehead that was intermittent, with severe paresthesias, numbness, and difficulty swallowing.  The Veteran stated that he had moderate difficulty chewing.  Upon examination, it was noted that the Veteran had normal muscle strength of the right and left fifth cranial nerve (i.e., muscles of mastication; clench jaw, palpate masseter, temporalis).  A sensory examination revealed "decreased" sensation on the upper face, mid face, and lower face of the fifth cranial nerve.  The examiner then indicated that the Veteran had "incomplete, moderate" paralysis of the fifth cranial nerve (trigeminal).  Nerves VII, IX, X, XI, and XII were not affected.  

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's disability.  As specifically noted by the October 2015 VA examiner, the Veteran's right trigeminal neuralgia of the fifth cranial nerve resulted in only moderate incomplete paralysis.  As noted above, 
38 C.F.R. § 4.124 mandates that cranial neuralgia will not be assigned a disability rating greater than the percentage warranted for moderate incomplete paralysis of the affected nerve.  Therefore, in this case, a rating higher than 10 percent may not be assigned for the Veteran's disability under Diagnostic Codes 8405 (neuralgia) and 8205 (paralysis of the fifth cranial nerve).

The Board recognizes that there is one exception to this bar.  The exception is for tic douloureux, which under Diagnostic Code 8405 may be rated in accordance with severity, up to complete paralysis.  38 C.F.R. §§ 4.124; 4.124a, Diagnostic Code 8405 Note.  In this case, no physician has diagnosed the Veteran specifically with tic douloureux.  

As noted above, although the Veteran has also reported having headaches and vertigo, the Board notes that the Veteran has already been granted service connection and assigned disability ratings for these disorders.  As such, the assignment of a higher rating based on these symptoms is not warranted as this would constitute pyramiding.  See 38 C.F.R. § 4.14 (2015).  

In sum, an initial rating in excess of 10 percent for the Veteran's service-connected neuralgia of the fifth cranial nerve is not warranted.


Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's neuralgia of the fifth cranial nerve disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for nerve disabilities account for the Veteran's disability picture and associated symptoms (weakness, numbness, and pain), and provide for higher ratings when the disability is productive of greater impairment.  Therefore, the Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Board finds that any claim of entitlement to a TDIU is moot.  

The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 
38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the facts of Bradley are sufficiently distinguishable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, the Veteran has already been granted a 100 percent disability rating for his psychiatric disability and has been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114(s), the holding in Bradley is not applicable in this case.  Therefore, the TDIU claim is moot.  


ORDER

An initial rating in excess of 10 percent for right trigeminal neuralgia of the fifth cranial nerve is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


